DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 35-54 are pending upon entry of amendment filed on 1/21/20.

Applicant’s election of group I, claims 35-50 and 54 without traverse in the reply filed on 11/30/21 has been acknowledged.   

Accordingly, claims 51-53 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 35-50 and 54 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 1/21/20 has been acknowledged.

4.	The oath filed on 1/21/20 has been acknowledged.

5.	Claims 35-50 and 54 are objected to because of the following informalities: SOST needs to be spelled out at its first appearance.  Appropriate correction is required.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 35, 40-42 and 54 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2010/0226928.

The ‘928 publication teaches pharmaceutical compositions comprising sclerostin antibody at 100mg/ml, 270mM of trehalose or sucrose, 30mM histidine buffer, 51mM arginine and 0.06% polysorbate buffer at pH5.3 ([0102-0107]).  As claim 42 recites an arginine as a viscosity modifier, it meets the limitations of claim 35.

Further, the ‘928 publication teaches packaging the lyophilisates and reconstituents in container ([0057-0058]) and claim 54 is included in this rejection.  Therefore, the reference teachings anticipate the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(s) 35, 39-42, 45-49 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0226928.

The teachings of the ‘928 publication have been discussed, supra.

Given that the reference teaches the reconstitution of lyophilisate and the lyophilisate is prepared by lyophilization ([0014-0015]) and claims 45-49 are included in this rejection.  Further, the buffering agents include acetate ([0021]) and claim 39 is included in this rejection. 

Further, claim 49 is included in this rejection where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP2144.05.  

Therefore, claimed invention as a hole was prima facie obvious to one of ordinary skilled in the art at the time the invention was made, as evidenced by reference, especially in the absence to the contrary.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


12.	Claims 35-50 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. 10,449,250 in view of U.S. Pub. 2010/0226928.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘250 patent recites SOST antibody set forth in SEQ ID NO:5-29 and the presence of pharmaceutical excipients.

The claims of the ‘250 patent differs from the claimed invention in that they do not recite excipients and concentrations set forth in claim 35 of the instant application.

The teachings of the ‘928 publication are discussed, supra.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known concentrations of the excipients taught by the ‘928 publication into the claims of the ‘250 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the antibody formulation comprising sucrose, arginine, polysorbate and histidine buffer at pH 5.3is known to stabilize sclerostin antibody and it expects to stabilize the claimed antibody.  

13.	No claims are allowable.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
December 30, 2021 
/YUNSOO KIM/Primary Examiner, Art Unit 1644